COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               O RDER

Appellate case name:       Antonio Fidel Garcia v. The State of Texas

Appellate case number:     01-18-00378-CR

Trial court case number: 1527904

Trial court:               185th District Court of Harris County

        Appellant’s brief was originally due on October 31, 2018. No brief or motion for extension
of time was filed. This Court issued an order abating the appeal and remanding to the trial court to
hold a hearing to determine why no brief had been filed.
        Supplemental clerk’s records have now been filed, and the trial court permitted appellant’s
retained counsel to withdraw and appointed counsel Scott Pope and Angela Cameron of the Harris
County Public Defender’s Office.
         We lift the abatement and reinstate the appeal on the active docket. Appellant’s brief is due
to be filed within 30 days of the date of this order.
        It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_________
                    Acting individually     Acting for the Court


Date: __April 25, 2019_____